Citation Nr: 0207685	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  99-24 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.
 



INTRODUCTION

The veteran had active duty from November 1968 to January 
1970, and from June 1970 to May 1972. This matter comes on 
appeal from an October 1997 decision by the Portland VA 
Regional Office (RO). In February 2001, this case was 
remanded to the RO for additional development, which was 
completed to the extent possible, and is now before the Board 
for final review.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim, and all reasonable development 
necessary for the disposition of the instant case has been 
completed.

2.  The veteran died in September 1997 at the age of 47 due 
to asystole as a consequence of hypoxia. Chronic obstructive 
pulmonary disease (COPD) contributed to his death, but did 
not result in the underlying cause.

3.  At the time of his death, service connection was in 
effect for post-traumatic stress disorder (PTSD), evaluated 
as 100 percent disabling since June 26, 1992.

4.  Hypoxia or COPD were not present in service or manifested 
until many years thereafter, and neither condition was 
otherwise related to service or service-connected PTSD.


CONCLUSION OF LAW

A service-connected disease or disability did not cause or 
contribute to the cause of the veteran's death. 38 U.S.C.A. 
§§ 1101, 1110, 1310, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310, 3.312 (2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO notified the appellant of the 
evidence necessary to substantiate her claim.  The RO also 
specifically addressed the applicability of the VCAA to this 
case by correspondence dated in March 2001 and obtained a 
medical opinion from a VA physician in November 2001. 
Additional medical records were subsequently obtained. No 
further records or other evidence bearing on the issue on 
appeal has been identified by the appellant. Thus, the Board 
finds that additional development is not warranted.  Thus, 
the Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions of 38 C.F.R. § 3.159, and that 
no additional assistance to the appellant is required based 
on the facts of the instant case.


Legal Criteria

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. § 
3.312(b). In the case of contributory cause of death it must 
be shown that it contributed substantially or materially; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).


Analysis

The veteran died in September 1997 at the age of 47. The 
official death certificate indicates that he died due to 
asystole (cardiac arrest) as a consequence of hypoxia 
(approximately 50 minutes between onset and death). Chronic 
obstructive pulmonary disease (COPD) contributed to his 
death, but did not result in the underlying cause. At the 
time of his death, service connection was in effect for post-
traumatic stress disorder (PTSD), evaluated as 100 percent 
disabling since June 26, 1992.

A review of service medical records reveals no diagnoses, 
findings or other references to hypoxia or COPD. No medical 
opinion or other competent medical evidence serving to 
establish a relationship between hypoxia or COPD and the 
veteran's period of military service has been provided.

The primary contention advanced by the appellant is that the 
delirium manifested by the veteran, which led to the fatal 
hypoxia, was symptomatic of service-connected PTSD, evaluated 
as 100 percent disabling for several years before that time.

Of record are complete records from the VAMC, Portland, dated 
October 1986 to September 1997, including the autopsy report, 
outpatient treatment records
from VAMC, Roseburg, dated February 1990 to September 1997, 
and outpatient treatment records from the VA Domiciliary, 
White City, dated January 1990 to September 1997. These 
records reveal that on September 16, 1997, the veteran 
underwent an exploratory laparotomy with enterotomy. The 
veteran tolerated
the procedure well, and was doing well post-operatively. On 
postoperative day two, the veteran became delirious, pulled 
out his NO tube, and kept removing his 02 nasal cannula. He 
became more violent and continually removed his nasal cannula 
and it was difficult to increase his 02 saturations. Three 
people attempted intubation of the veteran but were unable to 
do this. The veteran's heart rate dropped and the veteran did 
not return to cardiac rhythm. The autopsy report and death 
certificate list hypoxia as the cause of death. The interval 
between onset and death was approximately 50 minutes. Autopsy 
report also noted delirium with no external gross evidence of 
cerebral infarction or other significant pathology.

In November 2001, a VA psychiatrist was asked to review the 
file and to render an opinion as to whether the veteran's 
PTSD contributed substantially or materially to his death.  
The physician noted that the veteran had had bowel surgery 
and apparently was recovering adequately, but then began to 
act in an erratic manner. He further observed that the record 
mentioned the term "delirium", which meant the veteran had 
some kind of an organic brain malfunction, temporary in 
nature, due to some sort of metabolic problem. The record 
indicated that there was concern that he was not getting 
enough oxygen to his brain.

The VA psychiatrist concluded that he could see no connection 
between the veteran's apparent delirium at the time of his 
death and his PTSD. Therefore, it was the VA psychiatrist's 
opinion that, according to the information available to him, 
the veteran's PTSD did not substantially or materially 
contribute to his death. No opinion to the contrary has been 
submitted.

In reaching its decision, the Board has taken into account 
the contentions of the appellant concerning the possible 
connection between the veteran's service-connected PTSD and 
his death. It is not disputed that his PTSD was severe and 
chronic, reflected by the assigned 100 percent evaluation. 
Nevertheless, a layperson such as the appellant can only 
provide an eyewitness account of visible symptoms.  Layno v. 
Brown, 5 Vet. App. 465, 469 (1994).  The capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge.  For the most part, a witness qualified as 
an expert by knowledge, skill, experience, training, or 
education must provide medical testimony.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The record does 
not show that the appellant possesses the requisite expertise 
to render a medical opinion in this case.

Accordingly, the Board finds that the record, in particular 
the opinion provided by the VA psychiatrist in November 2001, 
fails to demonstrate that the causes of the veteran's death, 
hypoxia and COPD, had their onset in service or that either 
condition was otherwise related to service. Further, there is 
no competent medical evidence to suggest that service-
connected PTSD caused or contributed to cause the terminal 
conditions or in any way played a measurable role in the 
veteran's demise. Consequently, service connection for the 
cause of the veteran's death is not in order. The evidence is 
not so evenly balanced that there is doubt as to any material 
issue. 38 U.S.C.A. §§ 1101, 1110, 1310, 5107; 38 C.F.R. 
§§ 3.303, 3.310, 3.312.


ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

